DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract does not describe what is new or an improvement to the art by the invention it pertains. Currently, the abstract recites a pressure sensor and what components it includes, however the abstract does not describe what is an improvement to the art by a respective component or the pressure sensor as a whole.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-8, 11-13 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 16-17, and 19 of U.S. Patent No.11156521 to Ricks et al (hereinafter “Ricks”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because in claims 1-3, 7-8, 11-13 and 18 of the instant application, applicant’s claims, a pressure sensor, comprising: a substrate having a first surface; a first tubing port disposed on the first surface, wherein a first pressure sensing element is disposed within the first tubing port; and a second tubing port disposed on the first surface, wherein a second pressure sensing element is disposed within the second tubing port. Ricks discloses a pressure sensor, comprising: a substrate; a first pressure sensing element disposed on a first surface of the substrate; a second pressure sensing element disposed on the first surface of the substrate; sensor conditioning circuitry disposed on the first surface of the substrate, wherein the sensor conditioning circuitry is electronically coupled to the first pressure sensing element and the second pressure sensing element; a first tubing port disposed on the first surface of the substrate, wherein the first pressure sensing element and the sensor conditioning circuitry are disposed within the first tubing port; a second tubing port disposed on the first surface of the substrate, wherein the second pressure sensing element is disposed within the second tubing port; and a buffer layer disposed on the first surface of the substrate, wherein the first pressure sensing element is disposed on the buffer layer.
Although the scope of claims 1-3, 7-8, 11-13 and 18 of the instant application and claims 12, 16-17, and 19 of the Ricks application are very similar, the difference between the present claimed invention and the Ricks application is that the instant application claims the same components and invention with a higher level of generality. It would have been obvious to one of ordinary skill at the time of the effective filing date to use the teaching of Ricks as a general teaching to arrive at the instant application because the same elements are used to arrive at the same invention.
Claim 2 limitations of the instant application corresponds to limitations  found in claim 16 of Ricks.
Claim 3 limitations of the instant application corresponds to limitations  found in claim 16 of Ricks.
Claim 7 limitations of the instant application corresponds to limitations  found in claim 12 of Ricks.
Claim 8 limitations of the instant application corresponds to limitations  found in claim 17 of Ricks.
Claim 11 limitations of the instant application corresponds to limitations  found in claim 16 of Ricks.
Claim 12 limitations of the instant application corresponds to limitations  found in claim 19 of Ricks.
Claim 13 limitations of the instant application corresponds to limitations  found in claim 12 of Ricks.
Claim 18 limitations of the instant application corresponds to limitations  found in claim 12 of Ricks.
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claim 1 would be allowable with the timely filing of a terminal disclaimer, as mentioned above in this Office action.
Claims 4-6, 9-10, 14-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the timely filing of a terminal disclaimer.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855